Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered June 4, 1976, convicting him of manslaughter in the first degree, murder in the second degree and criminal possession of a weapon in the second and third degrees, upon a jury verdict, and imposing sentence. Judgment reversed, as a matter of discretion in the interest of justice, and new trial ordered. Under the special circumstances of this case, in our judgment the interests of justice indicate that defendant should be granted a new trial. Latham, J. P., Rabin, Titone and O’Connor, JJ., concur.